Fletcher, J.,
delivered the opinion of the court.
We do not think there is any substantial distinction between the terms “point” and “aim,” as these words are employed in Code 1906, § 1045. Both words are used in the statute to convey precisely the same meaning; the offense consisting in intentionally so directing a gun or pistol as that its discharge will endanger human life. There is an evident distinction between this statute and the statute on the subject of arson, considered in Rist v. State, 93 Miss. 841, 47 South. 433.
Even if there were some real distinction between these practically synonymous expressions, no error was committed in the *863trial of this case, since it is settled: “A statute often makes punishable the doing of one thing, or another, sometimes thus specifying a considerable number of things. Then, by proper and ordinary construction, a person who in one transaction does all violates the statute but once, and incurs only one penalty Yet he violates it equally by doing one of the things Therefore the indictment on such a statute may allege, in a single count, that the defendant did as many of the forbidden things as the pleader chooses, employing the conjunction “and” where the statute has “or,” and it will not be double, and it will be established at the trial by proof of any one of them.” 1 Bishop’s -Criminal Proc. § 436. Affirmed.